Citation Nr: 1609028	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

2. Entitlement to a compensable evaluation for allergic rhinitis.

3. Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected allergic rhinitis and degenerative joint disease of the spine.

4. Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

In an April 2015 decision, the Board, in pertinent part, denied entitlement to a compensable rating for sinusitis and remanded the remainder of the issues for additional development.  The Veteran appealed the Board's decision with respect to the issue of entitlement to a compensable rating for sinusitis to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacating that portion of the Board's decision that denied entitlement to a compensable rating for sinusitis, and remanded this issue to the Board for development consistent with the JMPR.

The issue of entitlement to a compensable rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the lumbar spine was not characterized by forward flexion of the thoracolumbar of 60 degrees or less; or a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and was not productive of incapacitating episodes having a total duration of at least two weeks during a 12-month period.

2. The competent evidence does not indicate the Veteran's allergic rhinitis is manifested by polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete nasal obstruction on one side.

3. Sleep apnea, or any other sleep disorder, was not manifest in service and is not otherwise attributable to service.

4. The Veteran's current sleep apnea was not caused or aggravated by service-connected sinusitis, allergic rhinitis, or degenerative joint disease of the spine. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5003, 5237, 5243 (2015).

2. The criteria for a compensable evaluation for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, DC 6522 (2015).


3. The criteria for service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected sinusitis, allergic rhinitis, or degenerative disc disease of the spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, such as the Veteran's claims for higher ratings, the claim has been substantiated and the duty to notify is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided notice regarding the elements required to substantiate his claim for sleep apnea, on a direct and secondary basis, in a November 2009 letter issued by the RO.  No notice issues have been raised by the Veteran.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein, to include securing private records, VA treatment records, and obtaining VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations or medical opinions are necessary. 

With regard to the February 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2) (2015).  At the hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of these claims. The Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding why he felt that his lumbar spine disability and allergic rhinitis warranted higher ratings and why he felt his sleep apnea warranted service-connection on either a direct or secondary basis.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary as to these issues.  Additionally, these issues were remanded for additional development to assist in full development of the claim.

As noted above, the instant case was remanded in April 2015 for additional development, specifically to obtain relevant outstanding VA treatment records and afford the Veteran new VA examinations for the claims on appeal.  All relevant VA treatment records have been associated with the Veteran's file, and he was provided with new, comprehensive VA examinations for his claims.  As such, there has been substantial compliance with the Board's remand, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of the service-connected disability is at issue, however, the primary concern is the present level of that disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part of all of the necessary bones, joints, and muscles, or associate structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).
 
Increased Rating for Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks an increased evaluation for his service-connected degenerative joint disease of the lumbar spine.  He contends that his condition is more severe than presently evaluated.  In August 2010, the Veteran stated the following regarding the determination to continue his 10 percent rating:  

I disagree with this decision because I experience muscle spasms in the lower part of my back.  I have spasms that radiate down to my right hip and thigh, which can be so bad that they cause me to fall several times.  I am currently using a cane to support myself... I don't seem to have any control of my bladder functions.  My gait is abnormal and I stumble while walking.  The spasms and tightness in my back will not allow me to walk normally.  I have weakness in my legs, and I walk slightly bent forward all the time.

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, DC 5235-5243 (2015)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Particularly, Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code; and Note 6 provides that disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2014) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. §§ 4.25 , 4.71a, DC 5235-5243 (2015). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, which method results in a higher evaluation for that segment.  

The Board notes that bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  In this case, the Board notes that the Veteran's asserted neurological manifestations related to his low back disability have been adjudicated separately, and multiple rating decisions have denied service connection for the following neurologic symptoms claimed by the Veteran: peripheral vestibular disorder / vertigo, over-active bladder, and bilateral sciatic nerve disorder (claimed as weakness in legs).  Also, the Veteran has been assigned a separate disability rating for degenerative joint disease of the cervical spine; accordingly, the current decision will only address symptoms that have been medically linked to his low back disorder.  Radiological changes have not been attributed to the low back disorder.  Accordingly, the Veteran's complaints regarding his control of his bladder, the weakness in his legs, and the symptoms of radiating pain in his hips and his legs will not be further addressed in this decision.  

Also, as a vestibular disorder has been denied, and the medical evidence of record indicates that his altered gait and difficulty walking is related to his cervical condition, these symptoms will also not be considered in this increased rating claim.  While the evidence is clear that the Veteran suffers from muscle spasms in his low back, the Board notes that no competent medical opinion of record has indicated that the Veteran has an altered gait or spinal contour due to either his muscle spasms or guarding related to his low back condition.  Particularly, the Board notes that an April 2015 neurology consult indicates that the Veteran's "persistent if not progressive clumsiness in walking" is related to his cervical spondylotic myelopathy, and a neurosurgery clinic consult from August 2015 indicated that the Veteran's gait difficulty was related to his cervical stenosis at C3-4. 

Upon review the evidence of record, the Board finds that rating in excess of 10 percent is not warranted for the Veteran's functional impairment resulting from his degenerative joint disease of the lumbar spine.  While the Veteran reported a period of 10 weeks that he missed from work "due to his low back, neck condition," the evidence indicates that this extended period of missed time, even if it was determined to be "incapacitating episodes" was due to the Veteran's separately rated cervical condition that is not presently on appeal.  The record indicates that the Veteran underwent a cervical diskectomy at C4-5 and C5-6 in April 2010, and was provided a doctor's note stating that he should not return to work until June 16, 2010.  The evidence does not indicate that during this period the Veteran was prescribed at least two weeks of bed rest during any other 12 month period.  Accordingly, a higher rating was not available under the IVDS Formula for this period.

Also, the evidence also does not support a higher rating under the General Rating Formula.  As discussed above, the issues of separate ratings for neurologic manifestations of the Veteran's condition have been addressed separately and are not presently on appeal.  The evidence does not support that the Veteran's low back condition manifested with either forward flexion of the thoracolumbar spine of 60 degrees or less, or the combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes the Veteran's complaints that he suffers from muscle spasms in his back; however, a 10 percent rating specifically contemplates symptoms of muscle spasms that do not result in an abnormal gait or an abnormal spinal contour.  

With regard to the Veteran's complaints that "the spasms and tightness in my back will not allow me to walk normally," the Board notes that this statement does not specifically relate to his low back and could be determined to include his cervical spine, which as noted above has been related to his balance/gait problems by his treating neurologists.  Also, the Board finds that an opinion regarding etiological relationship between an abnormal gait or an abnormal spinal contour is beyond the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent that the Veteran would be competent to opine to such a diagnosis, the Board finds the Veteran's lay opinion to be of less probative value than the medical opinions of record.  The June 2010 VA examiner reported that the Veteran had a normal gait at that time and that he did not display an abnormal spinal contour.  The examiner also opined that the Veteran's condition did not demonstrate muscle spasm, localized tenderness, or guarding severe enough to result in either of these conditions.  This opinion is supported by the March 2010 radiology report from one of the Veteran's private physicians that states that there is no alignment abnormality of the lumbar spine.  

A February 2010 "New Patient Consultation" with one of the Veteran's private physician's states that while the Veteran complains of lower back pain his examination results in that area were "rather normal."  While cervical limitations of motion were reported, no limitations in motion were noted regarding the lumbar spine.  The June 2010 VA examiner reported that the Veteran range of motion of the lumbar spine, including limitation due to pain, demonstrated flexion to 75 degrees, and combined range of motion in excess of 300 degrees.  

The only medical evidence supporting a higher rating are physical therapy reports, such as the October 11, 2011 VA physical therapy report, which states that the Veteran's lumbar active range of motion screening demonstrated forward bending to 50 percent.  Note 2 of the General Rating Formula notes that normal forward flexion of the lumbar spine is 0 to 90 degrees; accordingly, 50 percent would result in forward flexion of 45 degrees.  The Board, however, finds these findings to be less probative than the VA examination of record and the Veteran's private examination from February 2010.  The Board notes that none of these results indicate that any objective form of measurement was used and only approximate values of 50 percent, 75 percent, and 100 percent are recorded.  The Board finds these approximate values to be less probative of the Veteran's accurate range of motion than the other evaluations of record.  

Lastly, the Board notes that while x-ray evidence of the Veteran's degenerative joint disease has been provided, the records during this time do not indicate that the Veteran's degenerative joint disease of the lumbar spine manifested with occasional incapacitating exacerbations that would warrant a 20 percent rating under DC 5242, 5003.  Again, the Board notes that the medical evidence does not indicate, nor has the Veteran contended, that his lumbar spine condition required periods of bed rest during this period on appeal. 

Therefore, due to the preponderance of the evidence of record weighing against the Veteran's claim, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the lumbar spine.  

The record reveals that an October 31, 2013 evaluation of the Veteran's thoracolumbar spine by his private physical therapist demonstrates lumbar flexion to 50 degrees.  It is not clear this was done with measuring devices, and moreover, is significant different from other measurements on file.  The Board finds that the motion to 80 degrees of flexion in 2015 and before.  Thus, there is no basis to assign a higher rating.

The Board notes that review of the evidence of record, including the Veteran's own statements, does not support that his lumbar spine disability was characterized by forward flexion of 30 percent or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least four weeks duration during any portion of the period on appeal.  Accordingly, the Board finds that a rating, in excess of 10 percent for the Veteran's degenerative joint disease of the lumbar spine is not warranted at any point during the appeal period.  

In reaching the above determination, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disorder is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Particularly, the Board notes that the IVDS portion of the rating schedule specifically contemplates episodes of disability that would warrant prescribed bed rest, and that the Veteran's difficulties with lifting, walking, standing, bending, and using stairs that interfere with his ability to perform his usual employment as a mail carrier are contemplated by 38 C.F.R. §§ 4.45, 4.59 in conjunction with the rating criteria for a back disorder.  These codes contemplate functional impairment relating to limitation due to painful motion and resulting functional loss that would result from impairment of major joints such as the spinal column.  Accordingly, as the Veteran's symptoms are contemplated by the rating schedule criteria, further extra-schedular consideration is not warranted.   

Entitlement to a Compensable Rating for Allergic Rhinitis

In September 2009, the Veteran filed a claim for a compensable rating for his allergic vasomotor rhinitis, which was currently rated as noncompensable sinusitis, allergic rhinitis under hyphenated rating code 6514-6522.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. Here, residual allergic rhinitis (DC 6522) due to sinusitis (DC 6514) was rated under the diagnostic code for allergic rhinitis.  In the July 2010 rating decision that the Veteran appealed, sinusitis and allergic rhinitis were assigned separate noncompensable ratings under their own respective diagnostic codes.   

Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling. 38 C.F.R. § 4.97 (2015).  A 30 percent evaluation is the maximum rating assignable under this diagnostic code.  If these conditions are not met, a noncompensable evaluation is assigned.  See 38 C.F.R. § 4.31 (providing for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met). 
The Board notes that entitlement to a compensable rating for sinusitis is also presently on appeal.  As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the rhinitis disability claim as it is not inextricably intertwined with the sinusitis claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994).  
Unfortunately, none of the competent evidence of record supports a compensable rating for rhinitis.  The Veteran's allergic rhinitis was evaluated at VA examinations in June 2010 and September 2015.  During the Veteran's initial examination, he reported symptoms of nasal congestion, sneezing, and sinus pain.  On examination, nasal polyps were not found and there were no signs of nasal obstruction.  The examiner reported that the Veteran's rhinitis would have "significant effects on his usual occupation" due to "decreased concentration" and "inappropriate behavior."  The condition was also noted to have moderate effects on chores, recreation, and traveling.
During the September 2015 evaluation, the Veteran reported frequent obstruction of both nasal passages "but the right side is worse, always clogged."  The examiner reported that physical examination demonstrated "septum midline, no pus, polyps, or purulence seen."  A CT of the head demonstrated "minimal patchy mucoperiosteal thickening along the maxillary sinuses."  
During his Board hearing, the Veteran reported that his condition was worse in the spring, and that he was taking allergy pills and Flonase every day for his condition.  He stated that Flonase would clear the condition "temporarily" but his doctor indicated he should use it 3 to 4 times per day.   
Based on the evidence of record, the Board finds that an increased evaluation is not warranted.  The Veteran has not submitted any competent evidence to indicate he suffered from obstruction of 50 percent of both nasal passages or complete obstruction on one side due to rhinitis or evidence of nasal polyps at any point during the appeal.  While the Veteran reported during the September 2015 examination that the right nasal passage "is always blocked," physical examination of the nasal passages did not demonstrate a complete blockage and a CT of the area only noted "minimal thickening of the maxillary sinuses."  Further, the Veteran has reported that use of medication for the condition can clear the nasal passages on a regular basis indicating that the passage is not "completely blocked" or that both passages are "more than 50 percent obstructed."      
The Board acknowledges the Veteran's contentions that his service-connected disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993). 

The Board also notes that the Veteran has related recurrent episodes of stuffiness and discharge that may be evaluated under the General Rating Formula for Sinusitis; however, to the extent that the Veteran is seeking a separate rating for allergic rhinitis the General Rating Formula for Sinusitis is not applicable in the current appeal.  As the Veteran is service-connected for vasomotor rhinitis, a disability that is specifically listed in the Rating Schedule, rating by analogy is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased initial evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., difficulty breathing and nasal congestion/obstruction) are contemplated by the rating criteria.  To the extent that the Veteran claims symptoms that are not considered by the rating criteria, such as blurred vision, burning eyes, and nose bleeds, the Board notes that these symptoms have not resulted in either marked interference with employment or frequent hospitalizations.  Additionally, the Veteran has not contended, and the medical evidence does not indicate, that an extra-schedular rating is warranted based upon to the combined effect of multiple conditions.  Accordingly, the Board finds that a referral for an extra-schedular rating is not warranted either based on the symptoms of the Veteran's rhinitis, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).
Service Connection for Sleep Apnea

The Veteran claims entitlement to service connection for obstructive sleep apnea.  He reports that, despite symptoms of daytime fatigue, he did not seek treatment for daytime sleepiness until approximately 2004, more than a decade after separation from service.  Subsequently, the Veteran was diagnosed with obstructive sleep apnea.  In August 2009, he filed a claim for service connection for sleep apnea as secondary to his service-connected rhinitis and his degenerative joint disease.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

During his Board hearing, he reported first feeling the tiredness around in the early or late 80's.  He also reported that in the 80's he received multiple complaints about his snoring from other soldiers that were sleeping with him in the barracks.  The service treatment records are absent complaints, findings or diagnoses of sleep apnea during service.  At separation from service, the Veteran was noted to be 70 inches tall, weigh 216 pounds and to have a "medium" build.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In June 2010, the Veteran underwent a VA medical examination in relation to his claim for service connection.  The Veteran reported that he had been diagnosed with obstructive sleep apnea by a sleep study in 2008.  He stated that his sleep apnea was secondary to his sinus condition and his low back condition.  He reported that he was unable to sleep due to his low back pain and sinus condition.  He was diagnosed with mild obstructive sleep apnea.  The examiner opined that his condition was not caused by or aggravated by his active service and that it was not caused by his service connected rhinitis or degenerative disc disease.  The examiner stated that there was no evidence of sleep apnea while in service and that the examiner was not aware of any medical literature that would support his claim.

In May 2013, a sleep apnea disability benefits questionnaire was submitted on behalf of the Veteran.  The questionnaire indicated that the Veteran had been diagnosed with obstructive sleep apnea after a sleep study in January 2009; however, an opinion regarding the etiology of this condition was not provided. 

In February 2015, the Veteran submitted an opinion from K.P, ANRP.  The opinion stated that the Veteran has allergic rhinitis and chronic sinusitis that contributes to his sleep apnea, which causes him to use a CPAP nightly; and that the Veteran has had difficulty finding a CPAP masks that he can tolerate due to his nasal congestion.  A document was also submitted stating that the Veteran's sleep apnea was worsened, in part, due to chronic sinusitis and rhinitis, and that chronic sinus and nasal congestion have caused difficulty with treatment with CPAP masks.  The documents stated that chronic sinusitis and rhinitis more likely than not caused increased severity and difficulty treating his obstructive sleep apnea.

In September 2015, another medical opinion was sought regarding the etiology of the Veteran's obstructive sleep apnea.  A VA ENT physician stated that the Veteran's sleep apnea was not related any event or injury during his service; and that his sleep apnea was less likely than not due to or worsened or aggravated by his service-connected allergic rhinitis and sinusitis.  The physician supported these opinions by noting that the Veteran's service medical records and medical treatment records within two years of release from active duty were silent for the diagnosis of sleep apnea or even the entertainment of the diagnosis.  The physician stated that she had reviewed the opinion from K.P, ANRP, and the statements made in the August 2015 statement of accredited representative.  The ENT physician reported that while nasal congestion at night has been associated with obstructive sleep apnea, a causal relationship had not been established.  The ENT physician stated the following: 

Nasal and sinus passageways are above the level of the oropharynx.  If, at night during sleep, the nose is congested, the body responds by opening the mouth and continuing respiration.  At this point, obesity and upper airway soft tissue abnormalities are main factors in airway collapse... 

Brown Medical School "Sleep and allergic Disease: A summary of the literature and future directions for research" states sleep disordered breathing is also more common in patients with allergic diseases.  Upper and lower airway resistance can increase the risk for sleep-disordered breathing events.  In patients with allergic rhinitis, nasal congestion is a risk factor for apnea and snoring.  

Being a "risk factor" for apnea and snoring does not imply that there is a 50% probability of causation or aggravation of obstructive sleep apnea.  Sleep disordered breathing does not just mean sleep apnea.  

Per April 28, 2004, Journal of the American Medical Association (JAMA) article, "Risk Factors for Obstructive Sleep Apnea in Adults," the established risk factors for obstructive sleep apnea are body habitus (obesity and overweight, central body fat distribution, large neck circumference) and craniofacial/upper airway abnormalities (those which result in crowding of the back of the mouth/throat...

Oxford Center for respiratory medicine "The Role of Nose in Pathogenesis of Obstructive Sleep Apnea and Snoring" concludes chronic nasal obstruction seems to play a minor role in the pathogenesis of obstructive sleep apnea.  

The ENT physician opined that upon review of the relevant medical literature that none of the literature suggested at least a 50 percent probability that nasal obstruction causes or aggravates obstructive sleep apnea. 

After reviewing the entire record, the Board finds the evidence preponderates against the claim for entitlement to service connection for a sleep disorder, to include sleep apnea.  Service treatment records do not show any complaints, treatment or diagnoses of sleep problems.  While the Veteran reported symptoms of daytime sleepiness and excessive snoring during his military service, these symptoms do not indicate that the Veteran had a sleep disorder, including obstructive sleep apnea, during his active service.  The VA examiner indicated that the greatest risk factors for sleep apnea in adults are body habitus and abnormalities that result in crowding of the back of the mouth/throat.  The Veteran's medical records do not indicate the Veteran had any abnormalities of the mouth/throat during service and his separation examination noted his "build" to be medium, not overweight or obese.  Further, the more severe complaints of excessive daytime sleepiness, such the incident when he reported falling asleep behind the wheel of his car, did not occur until several years after his separation from active service.  Based upon this probative evidence, as the absence of any competent medical evidence of record indicating a nexus between the Veteran's current diagnosis of sleep apnea and his active service, the Board finds that service connection for sleep apnea is denied on a direct basis. 

The Board also finds that service connection must also be denied on a secondary basis.  Regarding the Veteran's complaints that his condition is due to his degenerative joint disease, the Board notes that none of the competent medical evidence of record, including the private opinion offered, support that his obstructive sleep apnea has been caused by, or aggravated by, his degenerative joint disease of the spine.  While the Veteran may be competent to state that low back or neck pain wakes him up or keeps him from falling asleep, the Board finds that he is not competent to make an etiological opinion regarding whether any sleep disorder is caused or aggravated by his back pain.  See Jandreau, 492 F.3d at 1376-77.

Further, the regarding whether the Veteran's obstructive sleep apnea has been caused by or aggravated by his sinusitis or rhinitis, the Board finds that the opinion of the September 2015 VA ENT physician outweighs the opinion provided by K.P, ANRP.  The VA physician opined that while nasal congestion at night has been associated with obstructive sleep apnea, the evidence does not indicate a 50 percent or greater probability that obstructive sleep apnea is either caused by or permanently aggravated by chronic sinusitis or rhinitis.  The physician noted multiple medical sources that indicate that the greater risk factors for obstructive sleep apnea are obesity, neck circumference, and factors that would affect respiration at the level of oropharynx.  The VA physician also noted multiple published articles that support her opinion and rational.  As K.P, ANRP did not provide nearly as detailed a rationale for her opinion, the Board finds the opinion of the VA ENT physician to be of significantly greater weight.  Additionally, the Board notes that the Veteran is not competent to make an etiological opinion regarding whether any sleep disorder is caused or aggravated by his sinusitis or rhinitis.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, as the weight of the probative evidence weights against a finding that the Veteran's current sleep apnea  has been caused by or permanently aggravated by any of his service-connected conditions, the Board finds that service connection for sleep apnea is denied on a secondary basis. 

In sum, the most probative evidence of record preponderates against finding that the sleep apnea is related to service or has been caused or aggravated by any of his service-connected conditions.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied. 

Entitlement to a compensable evaluation for allergic rhinitis is denied.

Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected allergic rhinitis and degenerative joint disease of the spine is denied. 


REMAND

The Veteran was afforded a VA examination pertinent to this claim for an increased rating for sinusitis in September 2015.  Unfortunately, the Board finds this examination to be inadequate as it did not address pertinent facts of record.  The examiner found that the Veteran had a current diagnosis of sinusitis, but found no symptoms attributable to the condition and found no non-incapacitating episodes of the condition in the prior twelve months.  The Board notes that the Veteran had previously reported in his notice of disagreement symptoms that included headaches, watery eyes, and constant sneezing.  The Board notes that the Veteran is competent to report these types of symptoms.  Accordingly, the Board finds that a new, examination should be provided that addresses these complaints.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent VA treatment records since January 2016, and any outstanding private treatment records indicated by the Veteran or his representative.     

2. After any indicated development has been completed, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected sinusitis.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, including reported symptoms of headaches, sinus pain, purulent discharge, crusting, non-incapacitating episodes, and incapacitating episodes. 

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


